                        UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA

 RANDOLPH S. FENNER,

                       Plaintiff                      CIVIL ACTION NO. 3:21-CV-75

        v.                                                   (MANNION, D.J.)
                                                           (MEHALCHICK, M.J.)
 LEHIGH VALLEY HEALTH
 NETWORK,

                       Defendant



                                           ORDER

       Per its Order of July 9, 2021, the Court convened a telephonic discovery conference

today at 10:30 a.m. to address the issues raised by the parties (Doc. 29; Doc. 30). Only counsel

for Defendant appeared. As such, the Court will address the outstanding discovery issues

without argument from the parties and on the bases raised in their letters to the Court. Should

either party wish to supplement its submissions to the Court, it shall do so on or before 5:00

p.m. on Monday, July 19, 2021.




Dated: July 15, 2021                                       s/ Karoline Mehalchick
                                                           KAROLINE MEHALCHICK
                                                           United States Magistrate Judge
